                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-279-MOC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
       v.                                 )                          ORDER
                                          )
ELIZABETH ROBIN WILLIAMS,                 )
a/k/a LIZ WILLIAMS,                       )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal Document

In Support Of Motion To Continue” (Document No. 40) filed February 19, 2020. In accordance

with the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access

to the affected materials, and alternatives to sealing. The Court determines that no less restrictive

means other than sealing is sufficient inasmuch as Defendant’s Document In Support Of Motion

To Continue contains sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Document In

Support Of Motion To Continue” (Document No. 40) is GRANTED, and Defendant’s Document

In Support of Motion To Continue (Document No. 41) is sealed until further Order of this Court.


                                       Signed: February 25, 2020
